      Case: 3:16-cv-00060-wmc Document #: 303 Filed: 07/17/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


THE ESTATE OF ASHLEY DIPIAZZA,

              Plaintiff,                                   Case No: 3:16-cv-00060-wmc
       v.

JUSTIN BAILEY, GARY PIHLAJA,
and CAREY LEEREK, In their Individual Capacities,

              Defendants.


                             SATISFACTION OF JUDGMENT


       Plaintiff, The Estate of Ashley DiPiazza, by its attorneys Jeff Scott Olson and Andrea J.

Farrell, hereby acknowledge that the judgment entered in plaintiff’s favor has been fully and

completely satisfied and hereby release and discharge the same.

       Dated this 17
                  ___           July
                     th day of _________, 2019.

                                            THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                            By
                                               /s/ Jeff Scott Olson
                                            _____________________________________
                                            Jeff Scott Olson, #1016284
                                            Andrea J. Farrell, # 1064773
                                            Attorneys for Plaintiff
                                            131 West Wilson Street, Suite 1200
                                            Madison, WI 53703-3225
